Citation Nr: 0333898	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  99-22 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962 and from October 1965 to January 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.   

The case was previously before the Board in January 2003, at 
which time it was Remanded to afford the veteran a hearing 
before a Travel Section of the Board.  The hearing having 
been afforded in May 2003, the case is once again before the 
Board for appellate consideration of the issue on appeal. 


REMAND

At his hearing before the undersigned, the veteran indicated 
that he currently receives treatment at the Vet Center in 
Boulder, Colorado, as well as that he has routinely receive 
treatment there over the years.  Although the claims file 
contains a memo from the Vet Center dated from November 1999, 
there are no appreciable treatment records from that 
facility. 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that fulfillment of the 
VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).

Additionally, the Board feels that that a current assessment 
of the veteran's industrial and social functioning would be 
of use in determining the extent and severity of his PTSD.  
The VA's duty to assist includes conducting a thorough and 
contemporaneous medical examination  of the veteran so the 
evaluation of the claimed disability will be a fully informed 
one.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), Quartuccio v. Principi, 
16 Vet. App. 183 (2002) as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  After securing any necessary release, 
the RO should obtain the veteran's PTSD 
treatment records from the Vet Center 
(not already in the claims folder) and 
associate them with his claims folder in 
order to give the veteran every 
consideration with respect to the present 
appeal and to ensure that the VA has met 
its duty to assist the veteran in 
developing the facts pertinent to the 
claim.  If the search for such records 
have negative results, documentation to 
that effect from each of such contacted 
entities should be placed in the claim 
file.  

3.  The RO should schedule the veteran 
for a psychiatric examination in order to 
ascertain the nature and severity of his 
PTSD.  All indicated tests, including 
appropriate psychological studies with 
applicable subscales, must be conducted.  
The examiner must offer an opinion as to 
the degree of social and occupational 
impairment and whether it is at least as 
likely as not that the veteran is unable 
to obtain and maintain substantially 
gainful employment solely as a result of 
his service-connected PTSD, without 
regard to his age or any nonservice-
connected disorders.  

The claims file must be made available to 
and reviewed by the examiner prior to the 
examinations.  The complete rationale for 
each opinion expressed should be set 
forth in a typewritten report.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to afford due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




